IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOSEPH GABLE WOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-867

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed March 4, 2016.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Richard Hinds, Panama City, and Christopher Scott, Lynn Haven, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey and Lauren Gonzalez,
Assistant Attorneys General, Trisha Meggs Pate, Bureau Chief-Tallahassee,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.